      Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 1 of 28
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                    IN THE UNITED STATES DISTRICT COURT                  July 17, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                      David J. Bradley, Clerk
                             HOUSTON DIVISION



JOE GOOCH, Individually and              §
as Personal Representative               §
of the ESTATE OF JODY LYNN               §
GOOCH,                                   §
                                         §
                    Plaintiff,           §
                                         §
V.                                       §       CIVIL ACTION NO. H-17-1673
                                         §
PACKAGING CORP. OF AMERICA,              §
INC. and ELITE SPECIALTY                 §
WELDING, LLC,                            §
                                         §
                    Defendants.          §


                         MEMORANDUM OPINION AND ORDER


        Pending before the court is Defendant Packaging Corporation of

America's Motion for Summary Judgment ("PCA's MSJ") (Docket Entry

No.     57).    After considering the Plaintiff's and Intervenors'

Response to Defendant Packaging Corp.              of America's Motion for

Summary Judgment ("Plaintiff's Response") (Docket Entry No. 5 9),

Defendant Packaging Corporation of America's Reply to Plaintiff and

Intervenors' Response to Its Motion for Summary Judgment ("PCA's

Reply") (Docket Entry No. 60), the state court pleadings, and the

applicable law,         the court concludes that PAC's MSJ should be

granted.


                   I.   Factual and Procedural Background

        On April 25, 2017, plaintiff, Joe Gooch, initiated this action

individually and as the personal representative of the estate of
  Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 2 of 28



his son,     Jody Lynn Gooch     ("Decedent"),      in the 129th Judicial

District Court of Harris County,           Texas,   Cause No. 2017-27526,
against defendants, Packaging Corporation of America ("PAC") and
Elite Specialty Welding, L.L.C. ("Elite"), asserting claims for
negligence and gross negligence and seeking damages arising from

the Decedent's wrongful death on February 8, 2017. 1           Plaintiff's

petition describes the factual background of this case as follows:
     12. An explosion occurred at approximately 11 am CST on
     Wednesday,    February   8th   at    the  PCA   DeRidder
     Containerboard Mill owned by [PCA] . The facility was
     located in DeRidder, LA           Jody Lynn Gooch was a
     contractor working for Elite        . at the time of the
     explosion. Elite .     . is principally located in Texas
     and hired decedent Jody Gooch in Texas. He was killed in
     the blast along with two other men, William Rolls, Jr[.]
     and Sedrick Stallworth, while they were engaged in
     contract work at the DeRidder facility.
     13. It is presently unclear exactly what the cause of
     the blast was, but both the United States Chemical Safety
     Board ("CSB") and OSHA are invest[igat] ing the blast.
     The preliminary results from the CSB indicate that a 30
     foot tall tank exploded killing Jody Lynn Gooch. It also
     intimates that welding or "hot work" was being performed
     and it is likely that the Defendants failed to assure the
     workers that the equipment being worked on had been
     purged, blocked or otherwise "cleared" of any potential
     combustible materials. The Defendant PCA is no stranger
     to such tragedies and had a similar incident for possibly
     similar reasons only a few years ago which resulted in
     fatalities. 2
     The Decedent is survived by his father             (plaintiff Joe E.
Gooch),     his   mother   (Intervenor    Evelyn Tauber),    two   siblings


     1
      Plaintiff's Original Petition, Jury Demand and Request for
Disclosure ("Plaintiff's Original Petition"), Exhibit 3 to Notice
of Removal, Docket Entry No. 1-3.
     2
         Id. at 4 �� 12-13.
                                    -2-
     Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 3 of 28



(Intervenors Bobby Gooch and Lameshia Machelle Springfield), and by

one son (Derrick G. Gooch).3             Decedent's son has an action pending

in the United States District Court for the Western District of

Louisiana. 4

       PAC removed plaintiff's action to this court on June 5, 2017.5

On   July      5,    2017,   plaintiff    filed   a   motion   to   remand.6   On

August 14, 2017, the court denied plaintiff's motion to remand upon

concluding          that   defendant   Elite    had   been   improperly   joined.7

       On September 28, 2017, plaintiff filed a motion seeking to

voluntarily dismiss defendant Elite, 8 which the court granted. 9

       On January 10, 2018, PCA filed a motion seeking to consolidate

the action styled Estate of William Rolls, Jr. and Jackie Cormier



      See Complaint in Intervention of Bobby Gooch and Lameshia
       3

Machelle   Springfield,   and   Evelyn   Tauber   ("Complaint   in
Intervention"), Docket Entry No. 32, p. 1 111-3; and Plaintiff Joe
Gooch's Response to Interrogatory No. 6, Exhibit A to PCA's MSJ,
Docket Entry No. 57-1, p. 4.
      PCA's MSJ, Docket Entry No. 57, p. 7 1 11 & n.4 (citing
      4

Exhibit B-1, Derrick Gooch's Petition for Damages, Docket Entry
No. 58, pp. 4-11); Plaintiff's Response, Docket Entry No. 59, p. 7
112.   See also PCA's Reply, Docket Entry No. 60, p. 4.
      5
           Notice of Removal, Docket Entry No. 1.
      Plaintiff's Motion to Remand Based on Improper Removal by
      6

Packaging Corp. of America, Inc. ("Motion to Remand"), Docket Entry
No. 9.
      7
           Memorandum Opinion and Order, Docket Entry No. 15, p. 11.
      Motion to Voluntary Dismissal Pursuant to F.R.C.P. 41(a)(2)
      8

as to Defendant Elite Specialty Welding, LLC (Docket Entry No. 27).
      9
           Order, Docket Entry No. 28.

                                          -3-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 4 of 28




v. Elite Specialty Welding, LLC, et al., 4:17-CV-03284, pending

before a different judge of this court. 10

     On February 6, 2018, Intervenors - the Decedent's surviving

mother, brother, and sister - filed a Motion for Leave to Intervene

as Plaintiffs Under Rule 24(b), 11 which the court granted.12                 The

Intervenors assert claims for negligence and gross negligence and

seek damages for mental anguish and loss of consortium;                       the

Decedent's mother also seeks damages under the Texas Wrongful Death

Statute, Tex. Civ. Prac.       &   Rem. Code § 71.001, et seg. 13

     At a hearing held on September 21, 2018,                the court denied

PCA's motion to consolidate without prejudice.14

     On      November   16,   2018,   PCA     filed   an   Amended   Motion   to

Consolidate, 15 which the court denied on January 7, 2019.16



     10
      Defendant Packaging Corporation of America, Inc.'s Motion to
Consolidate Cormier Lawsuit with Pending Action, Docket Entry
No. 29.
         1
     1Motion for Leave to Intervene as Plaintiffs Under Rule 24(b),
Docket Entry No. 30.
     12
      Order Granting Motion to               Intervene as    Plaintiffs Under
Rule 24(b), Docket Entry No. 31.
     1
      3   Complaint in Intervention, Docket Entry No. 32.
     14
          Hearing Minutes and Order, Docket Entry No. 48.
     15
      Defendant Packaging Corporation of America, Inc.'s Amended
Motion to Consolidate Cormier Lawsuit with Pending Action, Docket
Entry No. 50.
     16   Order, Docket Entry No. 53.

                                       -4-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 5 of 28



                        II.     Standard of Review

     Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact and the law

entitles it to judgment.          Fed. R. Civ. P. 56.         Disputes about

material facts are     "genuine"        if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).               A

"party moving for summary judgment must 'demonstrate the absence of

a genuine issue of material fact,' but need not negate the elements

of the nonmovant' s case."        Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting Celotex

Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986)).               "If the moving

party fails to meet this initial burden, the motion must be denied,

regardless of the nonmovant' s response."                   If, however, the

moving party meets this burden, Rule 56 requires the nonmovant to go

beyond the pleadings and show by admissible evidence that specific

facts exist over which there is a genuine issue for trial.                 Id.

"[T]he court must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or

weigh the evidence."    Reeves v. Sanderson Plumbing Products, Inc.,

120 S. Ct. 2097, 2110         (2000).     Factual controversies are to be

resolved in favor of the nonmovant, "but only when there is an

actual controversy, that is, when both parties have submitted

evidence of contradictory facts."             Little, 37 F.3d at 1075.


                                        -5-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 6 of 28



                             III.   Analysis

     PCA moves the court for summary judgment arguing that the
claims asserted in this action are governed by Louisiana law, and
that neither plaintiff nor intervenors have capacity to assert
claims under Louisiana law. 17      PCA argues that it is entitled to

summary judgment because
     Plaintiff Joe Gooch has brought suit as both the legal
     representative of the estate of Decedent and also as his
     surviving father. Intervenors have brought suit as the
     mother and siblings of Decedent.          Plainly, under
     Louisiana law, not one of these individuals has capacity
     to maintain a claim against PCA. It is undisputed that
     Decedent has a surviving son, Derrick Gooch, who has
     filed a wrongful death and survival action in Louisiana.
     Louisiana Civil Code Article 2315.1 (survival action) and
     Article 2315.2 (wrongful death) establish a hierarchy of
     those that have a right of action. That is, suit may
     only be brought by the spouse and child of the deceased.
     Only in the event there exists no spouse or child may the
     parents of a decedent bring suit, and only if there exist
     no spouse, child or parents may the siblings of a
     decedent bring suit. 18
     Asserting that "Texas Has the Most Significant Relationship
With The Instant Litigation," 19 Plaintiff and Intervenors respond:
     While the fact that the Decedent was killed at a PCA
     facility in Louisiana weighs in favor of the application
     of Louisiana law, that fact alone is not determinative of
     which state law should be applied. The parties agree
     that the "most significant relationship" test is
     appropriate for the analysis of choice of law, but
     Plaintiff disagrees with the outcome upon the application


     17
       PCA's MSJ, Docket Entry No. 57, pp. 1 and 6.         See also PCA's
Reply, Docket Entry No. 60, p. 1.
     18
          PCA's MSJ, Docket Entry No. 57, p. 6 � 8.
     19
          Plaintiff's Response, Docket Entry No. 59, pp. 2 and 9.
                                    -6-
     Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 7 of 28



      to the facts of this matter. Additionally, Plaintiff
      disagrees that Defendant's Motion (even if granted) would
      destroy all of the remaining claims brought by the
      Plaintiffs.20
Plaintiff and Intervenors argue that plaintiff "would still have a
right to maintain any claims brought on behalf of the estate of
Jody Lynn Gooch, " 21 and that they all "would still be able to bring

claims for their own mental anguish and loss of consortium which
are actions independent of survivorship or wrongful death." 22
Plaintiff and Intervenors also argue that
      Texas law has already been applied to this matter when
      [he] and Evelyn Tauber were awarded workers compensation
      benefits by the Texas Department of Insurance - Division
      of Workers Compensation. A decision to apply Louisiana
      law at this late juncture would deprive the insurance
      carrier of their right to seek subrogation for these
      funds.23


A.    Choice of Law Analysis Requires Application of Louisiana Law

      1.      Applicable Law
      "In diversity cases, federal courts apply the choice-of-law
rules of the forum state."       National Union Fire Insurance Company
of Pittsburgh, Pennsylvania v. American Eurocopter Corp., 692 F.3d
405, 408 (5th Cir. 2012) (citing Klaxon Co. v. Stentor Electric
Manufacturing Co., 61 S. Ct. 1020, 1021 (1941))               "Texas courts


      20
           Plaintiff's Response, Docket Entry No. 59, pp. 5-6 1 7.
      21
           Id. at 6 1 9.




                                     -7-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 8 of 28



initially determine whether there is a conflict between Texas law

and the other potentially applicable law." Bailey v. Shell Western

E&P, Inc., 609 F.3d 710, 722 (5th Cir. 2010).                        See also Duncan v.
Cessna Aircraft Co., 665 S.W.2d 414, 419 (Tex. 1984) ("[W]e must

first determine whether there is a difference between the rules of

Texas and New Mexico on this issue.").                          When a conflict of laws
exists     in    a     tort    case,       "Texas      courts    generally    follow   the
Restatement           (Second)      of    Conflict      of   Law's    'most   significant
relationship' test, which entails considering the contacts listed
in Restatement §              145    in light of the factors set forth in
Restatement§ 6."              National Union Fire Insurance Co., 692 F.3d at
408 (citing Torrington Co. v. Stutzman, 46 S.W.3d 829, 848 (Tex.
2000), and Restatement (Second) of Conflict of Laws, § 173 (2010)).
     Section          145     sets       forth    the    following     contacts   to   be
considered:
     (1)    The rights and liabilities of the parties with
            respect to an issue in tort are determined by the
            local law of the state which, with respect to that
            issue, has the most significant relationship to the
            occurrence and the parties under the principles
            stated in§ 6.
     (2)        Contacts to be taken into account in applying the
                principles of§ 6 to determine the law applicable
                to an issue include:
                (a)    the place where the injury occurred,
                (b)    the place where the conduct causing the injury
                       occurred,




                                                 -8-
       Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 9 of 28



                   (c)   the domicile, residence, nationality, place of
                         incorporation and place of business of the
                         parties, and

                   (d)   the place where the relationship,       if any,
                         between the parties is centered.

                These contacts are to be evaluated according to
           their relative importance with respect to the particular
           issue.

Id.    §    145.

           [T]he number of contacts with a particular state is not
           determinative. Some contacts are more important than
           others because they implicate state policies underlying
           the particular substantive issue.         Consequently,
           selection of the applicable law depends on the
           qualitative nature of the particular contacts.

Duncan, 665 S.W.2d at 421 (citing Gutierrez v. Collins, 583 S.W.2d

312, 319 (Tex. 19 7 9)).             See also Crim v. International Harvester

Co.,       646 F.2d 161,       163    (5th Cir. 1981)   (recognizing that the

court's analysis under the most significant relationship test "does

not turn on the number of contacts the event had with each

jurisdiction, but, more importantly, on the qualitative nature of

those contacts as they are affected by the policies of the rule").

Section 6 of the Restatement (Second) of Conflicts sets forth the

following factors to be considered:

           (1)   A court, subject to constitutional restrictions,
                 will follow a statutory directive of its own state
                 on choice of law.

           (2)   When there is no such directive, the factors
                 relevant to the choice of the applicable rule of
                 law include

                   (a)   the needs of the interstate and international
                         systems,

                                           -9-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 10 of 28



            (b)   the relevant policies of the forum,

            (c)   the relevant policies of other interested
                  states and the relative interests of those
                  states in the determination of the particular
                  issue,

            (d)   the protection of justified expectations,

            (e)   the basic policies underlying the particular
                  field of law,

            (f)   certainty, predictability and uniformity of
                  result, and

            (g)   ease in the determination and application of
                  the law to be applied.

Restatement (Second) of Conflict of Laws§        6 (1971).     Section 146,

governing personal injuries, and§         175, governing wrongful death,

create a presumption that

       the local law of the state where the injury occurred
       determines the rights and liabilities of the parties,
       unless, with respect to the particular issue, some other
       state has a more significant relationship under the
       principles stated in section 6 to the occurrence and the
       parties, in which event the local law of the other state
       will be applied.

Restatement (Second) of Conflict of Laws§§         146, 175.

       A choice-of-law determination is a legal question for the

court to decide.     National Union Fire Insurance Co., 692 F.3d at

408.   See also Hughes Wood Products, Inc. v. Wagner, 18 S.W.3d 202,

204 (Tex. 2000) ("Which state's law governs an issue is a question

of law for the court to decide.").           "But determining the state

contacts to be considered by the court in making this legal

determination involves a factual inquiry."         Hughes Wood Products,


                                   -10-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 11 of 28



18 S.W.3d at 204.       "Thus, a movant for summary judgment seeking to

have the law of another state applied must satisfy its burden of
proof with respect to fact questions necessary to the choice of law
decision."        Id. at 205.   "In the posture of a summary judgment
ruling, facts genuinely in dispute are considered in the light most
favorable to the non-movant."        National Union Fire Insurance Co.,
692 F.3d at 408.

     2.         Application of Texas's Choice of Law Rules to the
                Asserted Claims and the Undisputed Facts
     Plaintiff has asserted causes of action for negligence and
gross negligence that resulted in the Decedent's death and "seeks
to recover damages for the alleged pain and suffering of his son
prior to his death and for damages relating to the alleged wrongful
death of his son," 24 including damages for "loss of friendship and
services of his son," 25 and for "significant mental anguish." 26
Intervenors       assert   causes   of   action   for   negligence,   gross
negligence, and wrongful death,27 and allege that "Evelyn Tauber is
entitled to recover damages under the Texas wrongful death statute
and that all three Intervenors are separately entitled to damages


      Id. at 4 1 2 (citing Plaintiff's Original Petition, Exhibit 3
     24

to Notice of Removal, Docket Entry No. 1-3, pp. 6-7 11 20-29).
      Plaintiff's Original Petition, Exhibit
     25
                                                         3   to   Notice    of
Removal, Docket Entry No. 1-3, p. 6 1 21.
     26
          Id.   1 22.
     27 Complaint in Intervention, Docket Entry No. 32, pp. 3-4
11 11-16.
                                     -11-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 12 of 28



for mental anguish and loss of consortium."28                  All the causes of

action in this case rely on the same theory of liability, i.e.,

that PCA's negligence and/or gross negligence resulted in the

wrongful death of the Decedent,             Jody Lynn Gooch.         Because the

parties argue that either Texas or Louisiana law applies,                      this

court's inquiry is limited to the substantive law of those two

states.29     See Perez v. Lockheed Corp.              ( In re Air Disaster at

Ramstein Air Base, Germany), 81 F.3d 570, 577 (5th Cir.), cert.

denied,     117 S. Ct. 583         (1996)   (citing Mitchell v. Lone Star

Ammunition,    Inc.,   913 F.2d 242,           249   (5th Cir. 1990)    ("Of the

multitude     of   states   with    a   relationship      to   the   parties   and

occurrence in question,       only Texas and North Carolina need be

considered - the parties have only asserted the applicability of

the laws of these two states.")).


             (a) Conflicts Exist Between Texas and Louisiana Law

     Citing the Texas Civil Practices            &   Remedies Code§§ 71.004 and

71.021 and the Louisiana Civil Code Articles 2315.1 and 2315.2, PCA



      Plaintiff's Response, Docket Entry No. 59, p. 4 1 3 (citing
     28

Complaint in Intervention, Docket Entry No. 32, pp. 4-5 1117-18).
      Plaintiff's Response, Docket Entry No. 59, pp. 2 and 9
     29

(asserting that "Texas Has the Most Significant Relationship With
The Instant Litigation"), and id. at 5 1 7 (agreeing that "the
'most significant relationship' test is appropriate for the
analysis of choice of law"); PCA's MSJ, Docket Entry No. 57, pp. 2
and 8 ("Texas Choice of Law Principles Dictate That Louisiana Law
Applies to Plaintiffs' Survival and Wrongful Death Actions"); id.
at 10 ("Louisiana Has The Most Significant Relationship With The
Instant Litigation").
                                        -12-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 13 of 28



argues that "Louisiana and Texas state laws differ with regard to

whether the parents and/or siblings of a deceased individual have
capacity to bring a survival or wrongful death action when a

surviving child is present." 30     PCA argues that
     [t] he Louisiana Civil Code establishes a hierarchy of
     beneficiaries who can recover in [] survival and wrongful
     death actions.         Pursuant to Louisiana Civil Code
     Arts. 2315.1 and 2315.2, as long as there is a surviving
     spouse and/or child, no other beneficiary may recover
     under a survival or wrongful death theory of liability.
           [] On the other hand, Texas Law permits the
     surviving spouse, children, and parents of the deceased
     to bring one or more wrongful death actions for the
     benefit of all. Tex. Civ. Prac. & Rem. Code § 71.004.
     Further, under Texas law, survival actions may be brought
     "in favor of the heirs, legal representatives, and the
     estate of the injured person." Id. Tex. Civ. Prac. &
     Rem. Code § 71.021. Texas law clearly expands the scope
     of those who may maintain claims in survival or wrongful
     death beyond that contemplated by Louisiana. 31
     Plaintiff and Intervenors agree that "there is a conflict of
law between Texas and Louisiana law regarding whether or not
parents or siblings can recover under survival or wrongful death
theories of liability, " 32 but argue that PCA
     has not presented any evidence or arguments suggesting a
     conflict of law that prevents Joe Gooch from pursuing the
     claims he is bringing on behalf of the Estate of Jody
     Lynn Gooch. Additionally, [PCA] has not presented any
     evidence or arguments suggesting a conflict of law


     30
          PCA' s MSJ, Docket Entry No. 57, p. 10 � 17.
     31
       Id. �� 17-18. See also id. at n. 5 (noting that "Texas law
does not permit a surviving sibling such as Intervenors Bobby Gooch
and Lameshia Machelle Springfield to bring claims in wrongful
death") .
     32
          Plaintiff's Response, Docket Entry No. 59, p. 8 � 16.
                                   -13-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 14 of 28



     between Texas and Louisiana concerning whether Plaintiff
     or Intervenors could still maintain actions other than
     those of survival or wrongful death, specifically mental
     anguish and loss of consortium claims. Therefore these
     claims should be preserved regardless of the Court['s]
     determination concerning [PCA's MSJ] . 33
     The Texas Civil Practice and Remedies Code § 71.021 permits
survival actions to be brought "in favor of the heirs,                legal

representatives, and the estate of the injured person."             But the
Louisiana Civil Code Article 2315.1 only permits the estate to
bring the survival action in the absence of surviving immediate

relatives. Accordingly, the court concludes that a conflict exists
between Texas and Louisiana law as to whether the representative of
the Decedent's estate can maintain a survival action against PCA.
See Movant v. Oil States International, Inc., 3 F. Supp. 3d 561,
572-73 (E.D. La. 2014) (recognizing conflict between Texas and
Louisiana law regarding the ability of an estate representative to
bring a survival action).
     Plaintiff's and Intervenors' contention that PCA has failed to
present "evidence or arguments suggesting a conflict of law between
Texas and Louisiana concerning whether Plaintiff or Intervenors
could still maintain actions other than those of survival or

wrongful death, specifically mental anguish and loss of consortium
claims," 34 has no merit because neither plaintiff nor Intervenors
have asserted causes of action for loss of consortium and/or mental


     33
          Id. at 8-9 � 16.


                                  -14-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 15 of 28



anguish that are independent of their causes of action for

negligence and gross negligence for which they seek loss of
consortium and mental anguish as elements of damages.                 Moreover,
neither plaintiff nor Intervenors have cited any authority from
which the court could conclude that such claims are cognizable
under Texas law. See Roberts v. Williamson, 111 S.W.3d 113, 115-20
(Tex. 2003) (recognizing that all statutory beneficiaries under the
Texas Wrongful Death Act are entitled to recover damages not only
for loss of companionship but also mental anguish, and declining to
extend the right to recover damages for loss of consortium beyond
those made available by the Texas Wrongful Death Act); Boyles v.
Kerr, 855 S.W.2d 593, 594 (Tex. 1993) ("We hold that there is no

general   duty      in    Texas   not   to    negligently   inflict   emotional

distress.     A claimant may recover mental anguish damages only in
connection with defendant's breach of some other legal duty.").


             (b)    Section 145 Contacts

                    (1)    Place Where the Injury Occurred

     The place of the injury is DeRidder,               Louisiana, where the
Decedent died in an explosion at PCA's Containerboard Mill.35              This
contact weighs heavily in favor of the application of Louisiana law

because     Texas    courts       recognize    that   the   most   significant
relationship test includes a presumption in favor of the law of the


      See Plaintiff's Original Petition, Exhibit 3 to Notice of
     35

Removal, Docket Entry No. 1-3, p. 4 � 12; Complaint in
Intervention, Docket Entry No. 32, p. 2 � 9.
                                        -15-
     Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 16 of 28



place of the injury in personal injury and wrongful death cases.

See Enterprise Products Partners, L.P. v. Mitchell, 340 S.W.3d 476,
480 (Tex. App. - Houston [1st Dist.] 2011, pet. abated) (citing

Restatement (Second) of Conflict of Laws §§ 146, 175).


                   (2)   Place Where the Conduct Causing the Injury
                         Occurred

      Plaintiff and Intervenors allege that PCA failed to provide
the Decedent with a safe place to work at the Containerboard Mill
in   DeRidder,    Louisiana,    by   inter    alia   failing    to     maintain
equipment,    failing to clean or purge equipment of potentially
combustible material, failing to provide sufficient personnel to
perform operations, failing to follow policies and protocols, and
"creating an environment and condition that allowed the deadly
explosion." 36   Plaintiff also alleges that PCA failed to learn from
a similar incident in 2008 at a facility in Tomahawk, Wisconsin,
where three workers were killed while welding on a storage tank. 37
Exhibit B to PCA's MSJ is the Declaration of Bruce Kummerfeldt,
PCA's Senior Director of Health and Safety.              In pertinent part
Kummerfeldt states:
      3.     PCA is a corporation organized under the laws of
             Delaware.    PCA's corporate headquarters and
             principal place of business are in Lake Forest,


      Plaintiff's Original Petition, Exhibit 3 to Notice
      36
                                                                              of
Removal, Docket Entry No. 1-3, p. 5 1 15(g); Complaint                        in
Intervention, Docket Entry No. 32, p. 3 1 ll(g)
      Plaintiff's Original Petition, Exhibit
      37
                                                          3    to    Notice   of
Removal, Docket Entry No. 1-3, pp. 4-5 1 14.
                                     -16-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 17 of 28



             Illinois.    From that location, the majority of
             PCA's senior management team, including its Chief
             Executive Officer, Executive Vice President, Chief
             Financial Officer, Senior Vice President of Sales
             and Marketing,    and General Counsel,     direct,
             control,    and   coordinate   the   corporation's
             activities.   PCA's Senior Vice President of Mill
             Operations operates out of Florida and its Vice
             President of Process Control and Engineering
             Technology operates out of Tennessee.     None of
             PCA's senior management team operate out of Texas.
     4.      The decision related to the operation and safety of
             the DeRidder Mill are made by individuals either
             operating out of the DeRidder Mill or by the
             senior-management team operating out of Lake
             Forest, Illinois. 38
     Citing the Kummerfeldt Declaration and 29 C.F.R. § 1910.119,

plaintiff and Intervenors argue that "[s]ome or all of the[] people
[who] would have been responsible (to varying degrees) for ensuring
process safety management principals, under OSHA regulation, were
carried out at all PCA plants nationwide          including DeRidder."39
Plaintiff and Intervenors argue that
     [a]s a result, the facts presented at trial would likely
     center, in large part, around PCA's failure to learn the
     lessons at their prior fatal accidents (specifically one
     that was virtually identical to the one that killed Jody
     Gooch) and their failure to communicate them to their
     facilities throughout the country, including those in
     Texas and their one facility in Louisiana. As a result,
     a significant portion of the conduct causing the injury
     to occur almost certainly took place somewhere other than
     Louisiana. 40



      Declaration of Bruce Kummerfeldt ( "Kummerfeldt Declaration") ,
     38

Exhibit B to PCA's MSJ, Docket Entry No. 58, pp. 2-3 11 3-4.
     39
          Plaintiff Response, Docket Entry No. 59, p. 10      1 20.
     40
          Id. 1 21.
                                  -17-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 18 of 28



Plaintiff and Intervenors conclude "this factor does not point to

the application of Louisiana law; arguably it would instead point
to the application of Illinois law." 41
     PCA has submitted undisputed evidence in the form of the
Kummerfeldt Declaration showing that decisions related to the

operation and safety of the DeRidder Mill are made either by
individuals operating out of the DeRidder Mill or by the senior­
management team operating out of Lake Forest,              Illinois.        The

conduct causing the injury thus discloses contacts with Louisiana
and Illinois, but does not disclose any contacts with Texas.           "When
the injury occurred in a single, clearly ascertainable state and
when the conduct which caused the injury also occurred there, that
state will usually be the state of the applicable law with respect
to most issues involving the tort."             Restatement    (Second)     of
Conflict of Laws§ 145, cmt. e.       "This is particularly likely to be
so with respect to issues involving standards of conduct, since the
state of conduct and injury will have a natural concern in the
determination of such issues."        Id.   The undisputed fact that at
least some of the conduct causing the injury occurred in Louisiana,
coupled with the absence of evidence that any of the conduct
causing the injury occurred in Texas, leads the court to conclude
that the place where the conduct causing the injury occurred weighs
in favor of applying Louisiana law.


     41
          Id. 1 22.
                                   -18-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 19 of 28



                     (3)   Domicile, Residence, Place of Incorporation,
                           and Place of Business of the Parties

     Plaintiffs        and   Intervenors       allege   that     they    are     Texas

residents,     and    that   PCA   is   a   Delaware    corporation       with    its

principal place of business in Illinois.42              Citing Brown v. Cities

Service Oil Co., 733 F.2d 1156, 1159 (5th Cir. 1984), PCA argues

that "[c]ourts in the Fifth Circuit have decisively held that a

Plaintiff's residence in Texas, without more, is not sufficient to

support application of Texas law." 43           PCA argues that "this factor,

without more, cannot sway this Court from applying Louisiana law." 44

Plaintiff and Intervenors argue that "this factor does not skew

towards the application of Louisiana law." 45

     In Brown, 733 F.2d at 1159, the Fifth Circuit held that the

facts that the plaintiff was a Texas resident at the time of trial

and that he was examined by two Texas doctors in preparation for

trial, were entitled to little weight when those contacts comprised

the totality of the contacts with Texas, and both the injury and

the condu�t causing the injury occurred in Louisiana.                   Because the

plaintiff and the Intervenors are residents of Texas, while PCA


      Plaintiff's Original Petition, Exhibit 3 to Notice of
     42

Removal, Docket Entry No. 1-3, pp. 2-3 11 2-4; Complaint in
Intervention, Docket Entry No. 32, pp. 1-2 11 1-4.
     43
          PCA's MSJ, Docket Entry No. 57, p. 12          1 26.
      Id. at 13.
     44
                           See also PCA's Reply,        Docket Entry No. 60,
pp. 2-3.
     45
          Plaintiff's Response, Docket Entry No. 59, p. 11               1 24.
                                        -19-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 20 of 28



does business in Louisiana but is a Delaware corporation with its

principal place of business in Illinois, this factor weighs in
favor of the application of Texas law, but only weakly. See Hooper
v. Marriott International, Inc., 979 F. Supp. 2d 735, 741 (N.D.
Tex. 2013) (noting that one's place of residence "receives less

weight than the place of injury in the choice-of-law analysis");
Beatty v. Isle of Capri Casino, Inc., 234 F. Supp. 2d 651, 656
(E.D. Tex. 2002) ("[T]he case law and the Restatement instruct this
court to place more emphasis on the place of the alleged misconduct
than on the residential preference of the plaintiff.").


                   (4)   Place Where   the   Parties'      Relationship     is
                         Centered

     Plaintiff     and   Intervenors   allege   that    the   Decedent      was
employed by Elite to perform work at PCA's Containerboard Mill in
Louisiana and died performing that work.46             Asserting that the
operative Purchase Order between PCA and Elite was entered into in
Louisiana, 47 PCA argues that "[t]he relationship between the parties
is centered on the Decedent's work at the PCA Containerboard Mill
in DeRidder, Louisiana."48 The relationship shared by the parties



      Plaintiff's Original Petition, Exhibit 3 to Notice of
     46

Removal, Docket Entry No. 1-3, p. 4 11 12-13; Complaint in
Intervention, Docket Entry No. 32, p. 2 11 9-10.
     47
       PCA's MSJ, Docket Entry No. 57, p. 13                  1 27  (citing
Kummerfeldt Declaration, Exhibit B to PCA's MSJ,              Docket Entry
No. 5 8, p. 3 1 5) .
     48
          PCA's MSJ, Docket Entry No. 57, p. 13    1 27.
                                   -20-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 21 of 28



consists of the Decedent having been employed by Elite to work at
PCA's mill in Louisiana pursuant to a Purchase Order between PCA
and Elite entered in Louisiana.        Because PCA did not have a direct
relationship with the plaintiff, the Intervenors, or the Decedent,
the parties' indirect relationship was centered in Louisiana, the

site of the injury.      See, e.g., Beatty, 234 F. Supp. 2d at 655-56
(concluding that where the plaintiff merely visited the casino

location, the defendant did not have an individual relationship
with plaintiff specifically, so the site of the casino was the
center of the parties' relationship).         Accordingly, this contact

weighs in favor of applying Louisiana law.

             (c)   Section 6 Factors
     The general factors and policy considerations set out in § 6
of the Restatement (Second) of Conflict of Laws also dictate that
for purposes of certainty,       uniformity,     and predictability PCA
should be subject to the laws of Louisiana for its actions in
Louisiana.    As a company choosing to do business in Louisiana, PCA
could reasonably expect that the laws of Louisiana would apply to
an injury that occurred on its property in that state relating to
decisions allegedly made in Louisiana. So too, Decedent, by coming
to Louisiana to work, could reasonably expect that Louisiana law
would apply to his own actions and to any injuries that he incurred
in that state.        "Generally speaking,     it would be unfair and
improper to hold a person liable under the local law of one state

                                   -21-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 22 of 28



when he had justifiably molded his conduct to conform to the

requirements of another state."           Restatement (Second) of Conflict
of Laws § 6, cmt. g.
        Moreover, the State of Louisiana has chosen to enact laws that
limit the number of claims resulting from a wrongful death or

survivorship action by establishing a hierarchy of recovery that
excludes certain claimants in favor of others. Louisiana therefore
has a "specific interest" in defining standing and capacity to
maintain the causes of action asserted in this lawsuit.
        Every rule of law, whether embodied in a statute or in a
        common law rule, was designed to achieve one or more
        purposes. A court should have regard for these purposes
        in determining whether to apply its own rule or the rule
        of another state in the decision of a particular issue.
Restatement (Second) of Conflict of Laws § 6, cmt. e.                 If the
residence of the Decedent's beneficiaries determined which law
would apply, PCA could be subjected to different state laws with
varying results based on the beneficiaries' states of residence.
See Crim, 646 F.2d at 163 (finding relevant policy considerations
weigh in favor of applying law at situs of land because Arizona
landowners should not be subjected to different legal duties
depending on an invitee's state of residence).
        Louisiana    has   the   most    qualitative   contacts   with   this
controversy, including "the place where the injury occurred," "the
place where the conduct causing the injury occurred," and "the
place    where    the   relationship             between   the    parties   is
centered."       Restatement (Second) of Conflict of Laws § 145(2).         In

                                        -22-
      Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 23 of 28



contrast, Texas has very little connection to this controversy

other than being the residence of the plaintiff, the Intervenors,
and the Decedent, and the principal place of business of the
Decedent's employer, all factors that are entitled to less weight
than the place of injury, the place of the conduct causing the

injury, and the place where the parties' relationship is centered.
The     court     therefore   concludes      that   Louisiana   has     the   most
significant relationship with this action and that Louisiana law
should apply to the causes of action asserted by the plaintiff and
Intervenors.         See Mathes v. Patterson-UTI Drilling Co. L.L.C., 44
F.    Supp.     3d   691,   698   (S.D.    Tex.   2014)   (reaching    a   similar
conclusion on analogous facts); Jordan v. Chevron U.S.A., Inc.,
Civil Action No. H-18-3496, 2018 WL 5723148, at *2-3 (S.D. Tex.
Nov. 1, 2018) (same).


B.     Application of Louisiana Law to the Undisputed Facts

       Asserting that "Neither Plaintiff nor the Intervenors Have
Capacity to Bring A Claim Under Louisiana Law," 49 PCA argues that

it "is entitled to summary judgment" because "Plaintiffs'                      own
responses to discovery conclusively demonstrate that they lack
capacity, and they, therefore, will be unable to adduce any
evidence establishing they have a right of action." 50                PCA argues:



       49
            PCA' s MSJ, Docket Entry No. 57, p. 17.
       50
            Id. 1 39.
                                          -23-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 24 of 28



     It is undisputed that Decedent has left a surviving
     child, Derrick Gooch, who, has brought his own lawsuit to
     recover on behalf of his father under Louisiana's
     survivorship and wrongful death statutes.         Because
     Decedent left a surviving child, Plaintiff (the surviving
     father), Intervenor Evelyn Tauber (the surviving mother)
     and Intervenors Bobby Gooch and Lameshia Machelle
     Springfield (the surviving siblings) do not have a right
     to recovery under either Louisiana's survivorship or
     wrongful death statute. Accordingly, their claims must
     be dismissed. 51
     The Plaintiff and Intervenors do not dispute that they lack
capacity to bring claims under Louisiana law.          Instead, plaintiff

and Intervenors argue
     that "[p] ublic policy would favor allowing legitimate
     claims to go forward in the face of conflicting state
     statutes concerning who can recover for the death of a
     family member," 52
     that "Jody Lynn Gooch was a Texas resident employed by a
     Texas Company doing work just over the border in
     Louisiana. All four Plaintiffs are Texas residents. . .
     Texas has a significant interest in this matter and Texas
     law should apply," 53 and
     that "there is no legitimate reason that the Louisiana
     legislature should be concerned with the application of
     its statute      . to cut off a Texas resident's claim
     against an Illinois corporation." 54
     Louisiana Civil Code Article 2315.1 governs survival actions
and articulates a specific hierarchy for identifying who has the
right of action.       In pertinent part Article 2315.1 provides:


     51
          Id. � 40.   See also PCA's Reply, Docket Entry No. 60, pp. 5-8.
     52
          Plaintiff's Response, Docket Entry No. 59, p. 12.
     53
          Id. at 13 � 30.


                                     -24-
     Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 25 of 28



       A.   If a person who has been injured by an offense or
            quasi offense dies, the right to recover all
            damages for injury to that person, his property or
            otherwise, caused by the offense or quasi offense,
            shall survive for a period of one year from the
            death of the deceased in favor of:

             (1)     The surviving spouse and child or children of
                     the deceased, or either the spouse or the
                     child or children.

             ( 2)    The surviving father and mother of the
                     deceased, or either of them if he left no
                     spouse or child surviving.

             (3)     The surviving brothers and sisters of the
                     deceased, or any of them, if he left no
                     spouse, child, or parent surviving.

             (4)     The surviving grandfathers and grandmothers of
                     the deceased, or any of them, if he left no
                     spouse, child, parent, or sibling surviving.
       B.   In addition, the right to recover all damages for
            injury to the deceased, his property or otherwise,
            caused by the offense or quasi offense, may be
            urged by the deceased's succession representative
            in the absence of any class of beneficiary set out
            in Paragraph A.
       C.   The right of action granted under this Article is
            heritable, but the inheritance of it neither
            interrupts nor prolongs the prescriptive period
            defined in this Article.
La. Civ. Code Art. 2315.1.             Louisiana Civil Code Article 2315.2
establishes an almost identical hierarchy for recovery in the case
of   wrongful       death   actions.         While   a   Decedent's   succession
representative is the last class of beneficiary who can bring a
survival action,       a Decedent's succession representative has no
right to bring a wrongful death action.                       Pursuant to these
Louisiana     statutes       neither     a     parent,    a    sibling,   nor   a

                                        -25-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 26 of 28



representative of the Decedent's estate has a right of action under
either the survivorship or wrongful death statute if the decedent
has a surviving spouse or child. See Jenkins v. Mangano Corp., 774
So. 2d 101, 105 (La. 2000) ("When a tort victim is survived by a
child, the parents of the tort victim have no right to recover for

the damages sustained by the victim or for their own damages for
the victim's wrongful death."); Trahan v. Southern Pacific Co., 209
F. Supp. 334, 336 (W.D. La. 1962) ("Article 2315 clearly gives a
surviving parent the right to sue for the wrongful death of a child
only 'if he left no spouse or child surviving.'             The Courts of
Louisiana have consistently held that a petition brought by one of
the inferior beneficiaries must negative the existence of primary
beneficiaries in order to state a right of action under this
article.").
     The undisputed facts of this case establish that the Decedent
has a surviving son, Derrick Gooch,          that the plaintiff is the
Decedent's    father   and   estate    representative,     and    that      the
Intervenors are the Decedent's mother (Evelyn Tauber) and siblings
(Bobby Gooch and Lameshia Machelle Springfield).           Under Louisiana
law, the Decedent's surviving son is the only individual who has a
right to recover damages under Articles 2315.1 and 2315.2.
     To the extent that plaintiff and Intervenors argue that they
have capacity to maintain actions under Louisiana law other than
those of survival or wrongful death, i.e., for mental anguish and


                                   -26-
    Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 27 of 28



loss of consortium, 55 the argument has no merit because neither

plaintiff nor Intervenors have asserted causes of action for loss
of consortium and/or mental anguish that are independent of their
causes of action for negligence and gross negligence for which they
seek loss of consortium and mental anguish as elements of damages.

Moreover,     neither   plaintiff      nor    Intervenors   have   cited     any

authority from which the court could conclude that such claims are
cognizable under Louisiana law.          Louisiana Civil Code Art. 2315.B
governing     "Liability for Acts Causing Damages"              provides that
"[d]amages may include loss of consortium, service, and society,
and shall be recoverable by the same respective categories of
persons who would have had a cause of action for wrongful death of
an injured person."      Louisiana Civil Code Art. 2315.B.             Moreover,
any independent claims for mental anguish asserted by plaintiff and
Intervenors is precluded because the mental anguish that they
undoubtedly      experienced    "did    not    occur   within    the     limited
circumstances prescribed by Article 2315.6 as the sole basis for
awarding damages for mental anguish caused by negligent injury
inflicted upon another person."         Trahan v. McManus, 728 So.2d 1273,
1281 ( La. 19 9 9 ) .


                        IV.    Conclusion and Order

      For the reasons explained above, the court concludes that PCA
has carried its burden of proving that it is entitled to judgment


      55Id.



                                       -27-
   Case 4:17-cv-01673 Document 63 Filed on 07/17/19 in TXSD Page 28 of 28




as a matter of law because Louisiana has the most significant
relationship to this controversy and Louisiana law therefore
applies to the claims asserted in this action.        Under Louisiana law
plaintiff and Intervenors lack capacity to assert claims against
PCA arising from the death of Jody Lynn Gooch.                Accordingly,

Defendant Packaging Corporation of America's Motion for Summary

Judgment (Docket Entry No. 57) is GRANTED.

     SIGNED at Houston, Texas, on this the 17th day of July, 2019.




                                                SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -28-
